DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 11/29/2021 is acknowledged. Claims 1, 2, 10, 16 and 23-25 are amended. Claims 1, 2, 8-11, 15, 16, 18 and 21-28 are pending.

Objections/Rejections Withdrawn
The objection of claims 1, 2, 8-11, 15, 16, 18 and 21-28 for informalities is withdrawn in response to Applicant’s amendment of the claims correcting minor grammatical and typographical errors. In addition, it is acknowledged that the amendment filed 11/29/2021 complies with 37 CFR 1.52(a) and (b) with text written plainly and legibly in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.
 
Claim Rejections - 35 USC § 112(b)
The rejection of claims 23 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
As noted above, the issues under 35 USC 112(b) were resolved by Applicant’s amendment. As was noted at pages 4-5 of the Office action mailed 09/03/2021, the closest prior art of CN103509121—published in English as USPGPUB 20160060321—of record) does not teach either SEQ ID NO: 6 and 8. The prior art does not teach or suggest the recited porcine FSH proteins comprising either SEQ ID NO: 6 or SEQ ID NO: 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 8-11, 15, 16, 18 and 21-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649